Exhibit 10.35

 

WILLIS ENGINE SECURITIZATION TRUST
$200,000,000 Series 2005-A1 Floating Rate Notes

 

NOTE PURCHASE AGREEMENT

 

As of July 28, 2005

 

UBS Securities LLC and

UBS Limited, each d.b.a.

UBS Investment Bank

1285 Avenue of the Americas, 11th Floor

New York, New York 10019

 

Ladies and Gentlemen:

 

1.  Introduction. Willis Lease Finance Corporation, a Delaware corporation
(“Willis”), has formed Willis Engine Securitization Trust, a Delaware statutory
trust (“WEST”), that will issue Willis Engine Securitization Trust
Series 2005-A1 Floating Rate Notes (the “Notes”), in the initial aggregate
principal amount of $200,000,000, secured by (among other things) WEST’s
indirect ownership interests in certain aircraft engines (“Engines”) and
operating leases thereon. WEST will acquire its indirect ownership interest in
the Engines and related leases and other assets from Willis pursuant to an asset
transfer agreement dated as of the Closing Date (as defined below) (the “Asset
Transfer Agreement”). The Notes will be issued pursuant to an indenture dated as
of the Closing Date (the “Master Indenture”) between WEST and Deutsche Bank
Trust Company Americas (“Deutsche”), as indenture trustee (in such capacity the
“Indenture Trustee”) as supplemented by the Series 2005-A1 supplement thereto
dated as of the Closing Date (the “Series Supplement” and, together with the
Master Indenture, the “Indenture”), and secured pursuant to a security trust
agreement dated as of the Closing Date among WEST and various of WEST’s direct
and indirect subsidiaries as grantors, and Deutsche as security trustee (in such
capacity the “Security Trustee”). Capitalized terms used herein that are not
otherwise defined have the meanings given to them in the Indenture.

 

UBS Securities LLC (“UBSS”) and UBS Limited (“UBSL”), jointly are doing business
as UBS Investment Bank (“UBS”), a securities firm engaged in the business of
selling securities directly to purchasers or through other securities dealers.
WEST proposes to issue and sell the Notes (the “Offered Notes”) to UBS (the
“Initial Purchaser”) pursuant to the terms and conditions of this note purchase
agreement (this “Agreement”).

 

WEST will offer the Offered Notes through the Initial Purchaser for resale
without their being registered under the Act (as defined herein) in reliance
upon exemptions provided by Section 4(2) and Rule 144A thereof and Regulation S
thereunder (“Regulation S”). The Offered Notes will be offered for resale by the
Initial Purchaser (a) only (i) to persons who are Qualified Institutional Buyers
or Institutional Accredited Investors (in each case as defined

 

--------------------------------------------------------------------------------


 

herein), or (ii) outside the United States to persons who are non-U.S. persons
in reliance upon, and in accordance with, Regulation S (persons satisfying the
foregoing requirements, “Eligible Investors”), and (b) in accordance with any
applicable laws and the restrictions set forth in the Final Offering Memorandum
(as defined below) under the headings “Plan of Distribution” and “Transfer
Restrictions”.

 

As used herein, “Qualified Institutional Buyer” means a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended (the “Act”); “U.S. Person” means a “U.S. person” within the meaning of
Rule 902(k) of Regulation S under the Act; and “Institutional Accredited
Investor” means either (i) an “accredited investor” within the meaning of
paragraph (1), (2), (3), or (7) of Rule 501(a) of Regulation D under the Act or
(ii) an entity all of whose equity owners fall within those paragraphs.

 

WEST has prepared and delivered to the Initial Purchaser a preliminary private
placement memorandum dated June [    ], 2005 and distributed on or about
June 29, 2005 and as supplemented by the Supplement thereto dated July 19, 2005
(as so supplemented, the “Preliminary Private Placement Memorandum”). WEST will
prepare and deliver to the Initial Purchaser a final offering memorandum dated
on or about August 2, 2005 (the “Final Offering Memorandum”). The Preliminary
Private Placement Memorandum and the Final Offering Memorandum and all
amendments or supplements to them, or revisions of them, and any accompanying
exhibits and supplemental offering materials delivered to any prospective
investor, are herein referred to as the “Offering Documents.”

 

2.  Offers and Sales of Offered Notes; Fees and Expenses.

 

(a) Subject to the terms and conditions contained herein and on the basis of the
representations and warranties herein set forth, WEST hereby agrees to sell the
Offered Notes to the Initial Purchaser as provided herein, and UBSS and UBSL, as
the Initial Purchaser, hereby jointly and severally agree to purchase such
Offered Notes from WEST on the Closing Date (as defined below), in the amount
and at the price (the “Purchase Price”) set forth on Schedule A hereto. UBSS and
UBSL, as the Initial Purchaser, have agreed that the offering of the Offered
Notes will be made during the Offering Period (and, if applicable, the Resale
Period) (each as defined below), and UBSS and UBSL, as the Initial Purchaser,
jointly and severally agree, dining the Offering Period and, if applicable, the
Resale Period,

 

(i) to use their best efforts to identify and obtain resale orders for the
Offered Notes with prospective purchasers that the Initial Purchaser believes to
be Eligible Investors;

 

(ii) to deliver the applicable Offering Documents as approved by WEST and Willis
to each prospective investor in the Offered Notes; and

 

(iii) to solicit offers for the Offered Notes in accordance with this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Offering Period” means the period beginning today and ending on the earliest of

 

•     the termination of this Agreement in accordance with Section 8,

•     the Closing Date (as defined in Section 3 below), and

•     any other date mutually agreed upon by the Initial Purchaser, Willis and
WEST.

 

“Resale Period” means the 180 day period beginning on the Closing Date, during
which period any unsold principal amount of Offered Notes that may have been
purchased by the Initial Purchaser on the Closing Date as described in
Section 6(v) hereof remains unsold by the Initial Purchaser (it being understood
that no Resale Period exists, if no such unsold amount is purchased on the
Closing Date, or continues to exist once such unsold amount that is purchased is
resold by the Initial Purchaser).

 

(b) Willis and WEST confirm that they have authorized the Initial Purchaser to
offer the Offered Notes for resale before today in a manner consistent with this
Agreement and to use the Offering Documents in connection therewith.

 

(c) As compensation for the services of the Initial Purchaser under this
Agreement, WEST agrees to pay the Initial Purchaser a commission, in same-day
funds on the Closing Date and simultaneously with the issuance and sale of the
Offered Notes, equal to 0.80% of the original principal amount of the Offered
Notes that are purchased by the Initial Purchaser, and regardless of whether the
Offered Notes are resold to investors identified by the Initial Purchaser or
another party.   Such compensation shall be separate from, and (as applicable)
in addition to, any other compensation which Willis and/or WEST may agree or
have agreed to pay UBS in any other capacities in which it may be acting in
connection with the structuring and sale of the Offered Notes, including without
limitation the role of Co-structuring Agent as described in the Offering
Documents.

 

(d) In addition, whether or not the transactions contemplated by this Agreement
are consummated, WEST agrees to pay or cause to be paid the following (it being
understood that if WEST should fail to pay such amounts, Willis hereby agrees to
pay such expenses of UBS):

 

(i) the fees of, disbursements by, and expenses of counsel to and accountants of
the Initial Purchaser (subject to, in the case of such amounts relating to
counsel, any separate agreement limiting such costs that UBS, WEST and Willis
may enter into on or after the date hereof) and the reasonable out-of-pocket
expenses of the Initial Purchaser, in each case incurred in connection with the
offering and distribution of the Offered Notes;

 

(ii) all expenses in connection with the preparation, printing, and distribution
of the Offering Documents and any amendments and supplements to them or
revisions of them;

 

(iii) the cost of preparing certificates representing the Offered Notes;

 

(iv) the fees charged by Moody’s and Fitch for rating the Offered Notes;

 

3

--------------------------------------------------------------------------------


 

(v) the fees and expenses of the Indenture Trustee and Security Trustee and the
fees and disbursements of counsel for the Indenture Trustee and Security Trustee
in connection with its execution and delivery of the Indenture and the Security
Trust Agreement, as applicable; and

 

(vi) the fees and expenses of UT Finance Corporation and the fees and
disbursements of counsel for UT Finance Corporation in connection with its
execution and delivery of the Backup Servicing Agreement and the Backup
Administrative Agency Agreement, if any and as applicable.

 

(e) WEST agrees to pay, and will save the Initial Purchaser harmless from, all
liabilities with respect to nonpayment or delay in payment of, any taxes that
may be payable with respect to the execution and delivery of this Agreement or
any other agreements entered into in connection with the issuance and sale of
the Offered Notes.

 

(f) WEST agrees to pay, or reimburse the Initial Purchaser for, all reasonable
expenses (including all reasonable out-of-pocket expenses that the Initial
Purchaser may incur) in connection with (i) the enforcement of this Agreement by
the Initial Purchaser against Willis or WEST, or (ii) the Initial Purchaser’s
waiver of, or giving of consents to amendments of, any terms of this Agreement
(whether or not the amendment or waiver becomes effective).

 

(g) The Initial Purchaser (in its capacity as such hereunder) will not have any
rights or obligations in connection with the offering contemplated hereby except
as expressly provided in this Agreement. In no event shall the Initial Purchaser
be obligated to purchase the Offered Notes, whether as principal or agent, or to
cause the resale of the Offered Notes, other than its obligations to use its
best efforts to perform the services specifically set forth herein with respect
to the Offered Notes and to purchase the Offered Notes, subject to the terms and
conditions hereof. The Initial Purchaser is under no obligation to make a market
in the Offered Notes.

 

3.  Delivery. The Offered Notes shall be issued in the forms provided in the
Indenture and in denominations no less than the minimum denominations specified
in the Final Offering Memorandum, and payment for the Offered Notes will be made
at the offices of Pillsbury Winthrop Shaw Pittman LLP, New York, New York (or
such other place as shall be agreed upon by the Initial Purchaser and WEST), at
10:00 a.m., New York City time, on August 9 , 2005 (or at such other time or
date, not later than seven full Business Days thereafter, as shall be agreed
upon by the Initial Purchaser and WEST) (such date and time of payment and
delivery being referred to herein as the “Closing Date”). Subject to WEST’s
receipt and acceptance of subscriptions or resale orders with the prospective
Eligible Investors, against payment to or upon the order of WEST by the Initial
Purchaser of the purchase price by wire transfer of immediately available funds,
WEST shall cause the Offered Notes (or beneficial interests therein) to be
delivered to the Initial Purchaser.

 

4

--------------------------------------------------------------------------------


 

Delivery of the Offered Notes on the Closing Date will be made in book-entry
form through the facilities of The Depository Trust Company (“DTC”) and, in the
case of any Book-Entry Notes to be delivered or resold to non-U.S. Persons, the
facilities of Clearstream Banking société anonyme, or the Euroclear System
(Notes delivered in book-entry form, “Book-Entry Notes”). Each Class of
Book-Entry Notes will be represented by definitive global certificated Notes to
be deposited by or on behalf of WEST with DTC.

 

4.  Representations, Warranties and Agreements.

 

(a) WEST and Willis represent and warrant to, and agree with, the Initial
Purchaser that:

 

(i) The Initial Purchaser has been furnished with a copy of the Offering
Documents, other than the Final Offering Memorandum. Not later than three
(3) Business Days before the Closing Date, the Initial Purchaser will be
furnished with a copy of the Final Offering Memorandum. In each case, the
Offering Documents contain, among other things, information concerning the
Offered Notes, the Indenture and the other Related Documents (as defined in the
Indenture). As of their respective dates, the Offering Documents and any
amendments or supplements thereto did not and will not, and as of the Closing
Date the Final Offering Memorandum will not, contain any untrue statement of a
material fact and will not omit to state a material fact necessary in order to
make the statements in them, in the light of the circumstances under which they
were made, not misleading, except that no representation is made as to (A) the
International Bureau of Aviation Study/IBA Appraisal contained therein as
Schedule D and summaries thereof and any other projections or expressions of
fact, opinion or belief of, or any other statistical data attributable to, the
International Bureau of Aviation Study/IBA Appraisal; (B) the Avitas Appraisal
contained therein as Schedule E and summaries thereof and any other projections
or expressions of fact, opinion or belief of, or any other statistical data
attributable to, the Avitas Appraisal; (C) the Airclaims Appraisal contained
therein as Schedule F and summaries thereof and any other projections or
expressions of fact, opinion or belief of, or any other statistical data
attributable to, the Airclaims Appraisal; (D) the BK Appraisal contained therein
as Schedule G and summaries thereof and any other projections or expressions of
fact, opinion or belief of, or any other statistical data attributable to, the
BK Appraisal; (E) the SH&E Study contained therein and summaries thereof and any
other projections or expressions of fact, opinion or belief of, or any other
statistical data attributable to, the SH&E Study, (F) the statements concerning
The Depository Trust Company and its book-entry system; and (G) any notice,
legend, disclosure or other item included in or related to the Final Offering
Memorandum as a result of any offering in any jurisdiction other than the United
States of America.

 

(ii) The descriptions of the Offered Notes and the Related Documents set forth
in the Offering Documents, and the statements in the Offering Documents under
the

 

5

--------------------------------------------------------------------------------


 

captions “Certain U.S. Federal Income Tax Considerations” and “Certain ERISA
Considerations”, insofar as they purport to describe the provisions of the laws
and documents referred to therein, are materially accurate, complete and fair.

 

(b) Willis represents and warrants to, and agrees with, the Initial Purchaser
that:

 

(i) Willis is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with full power and authority
to own its properties and to conduct its business, as described in the Offering
Documents, and is duly qualified (or, as of the Closing Date, will be so
qualified) to do business as a foreign corporation in each jurisdiction in which
the nature of its activities, its ownership or lease of property or the conduct
of its business requires such qualification. Willis (whether individually or in
the capacity of Servicer or Administrative Agent, as applicable) has full power
and authority to enter into and perform its obligations under this Agreement, as
well as (to the extent that it is a party thereto) the Related Documents, and
Willis is conducting its business so as to comply in all material respects with
all applicable statutes, ordinances, rules, and regulations of the jurisdictions
in which it is conducting business.

 

(ii) This Agreement has been duly authorized, executed, and delivered by Willis.
At or before the Closing Date, Willis will have duly authorized, executed, and
delivered each Related Document to which it is a party.

 

(iii) Assuming their due authorization, execution, and delivery by the other
parties to them other than Willis or any subsidiary thereof, as applicable, this
Agreement and each of the Related Documents to which Willis or any subsidiary
thereof is a party, when delivered by Willis or such subsidiary, will constitute
valid and binding agreements of Willis or such subsidiary, enforceable against
Willis or such subsidiary, as applicable, in accordance with their respective
terms, except as enforceability may be limited by

 

•      bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance, or other similar laws affecting the
rights of creditors generally,

 

•      general principles of equity, regardless of whether enforcement is sought
in a proceeding in equity or at law, and

 

•      public policy considerations underlying the securities laws, to the
extent that such public policy considerations limit the enforceability of the
provisions of any of those agreements that provide indemnification or
contribution from securities law liabilities.

 

(iv) The execution, delivery, and performance of this Agreement and the Related
Documents to which it is a party, will not result in a breach or violation of
any

 

6

--------------------------------------------------------------------------------


 

term of the certificate of incorporation or by-laws or trust agreement or
limited liability company agreement of, or any statute or regulation applicable
to, Willis or any subsidiary thereof, or conflict with, result in a material
breach, violation, or acceleration of, or constitute a default under, any
indenture or other agreement or instrument to which Willis or any of its
subsidiaries is a party or by which any of them is bound, or any order or decree
applicable to Willis or any of its subsidiaries of any court, regulatory body,
administrative agency, or governmental body having jurisdiction over Willis or
any of its subsidiaries. None of Willis or any of its subsidiaries is a party
to, bound by, or in breach or violation of any indenture or other agreement or
instrument, or subject to or in violation of any statute, order, or regulation
of any court, regulatory body, administrative agency, or governmental body
having jurisdiction over it that materially adversely affects the ability of
Willis or such subsidiary, as applicable, to perform its obligations under this
Agreement or any Related Document to which it is a party.

 

(v) There are no actions or proceedings against, or investigations of, Willis or
any subsidiary thereof pending or, to the knowledge of Willis, threatened before
any court, administrative agency or other tribunal

 

•      asserting the invalidity of this Agreement, any Related Document, or the
Offered Notes,

 

•      seeking to prevent the issuance of the Offered Notes or the consummation
of any of the transactions contemplated by this Agreement or the Related
Documents,

 

•      that might materially adversely affect the performance by Willis or any
subsidiary thereof (taken as a whole) of its respective obligations under, or
the validity or enforceability against any of them of, this Agreement or any
Related Document to which any of them is a party, or the Offered Notes, or

 

•      seeking to affect adversely the federal income tax attributes of the
Offered Notes described in the Offering Documents.

 

(vi) Since the date of the latest audited financial statements of Willis there
has been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
business, properties or results of operations of Willis or its subsidiaries
taken as a whole.

 

(vii) No authorization, approval, or consent of, or filing with, any court or
governmental authority or agency is necessary in connection with (A) Willis’ or
any subsidiary’s execution and delivery of this Agreement or any Related
Document to which it is a party, or (B) the offering, issuance, or sale of the
Offered Notes as contemplated in this Agreement and the Indenture, except such
as may be required under state securities laws, such security interest filings
as may be contemplated in the Security Trust Agreement or the Indenture or other
applicable Related Document, and any disclosures with respect to the
transactions contemplated hereby required of Willis under the federal securities
laws.

 

7

--------------------------------------------------------------------------------


 

(viii) Willis possesses all material licenses, certificates, authorizations, and
permits issued by the appropriate state, federal, or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it, except in cases
in which failure to obtain all licenses, certificates and permits or other
approvals would not singly or in the aggregate have a material adverse effect on
Willis and any subsidiary thereof taken as a whole. Willis has not received any
notice of proceedings relating to the revocation or modification of any such
license, certificate, authorization, or permit that, singly or in the aggregate,
if the subject of any unfavorable decision, ruling, or finding, would materially
adversely affect the business, operations, financial condition, properties or
assets of Willis and any subsidiary thereof taken as a whole.

 

(ix) Any taxes, fees, and other governmental charges payable by Willis or any
subsidiary thereof in connection with the execution and delivery of this
Agreement, the Related Documents to which any of them is a party and the
issuance and sale of the Offered Notes (other than federal, state, and local
taxes payable on the income or gain recognized therefrom), have been or will be
paid on or before the Closing Date.

 

(x) None of Willis nor any of its affiliates nor any persons acting on its or
their behalf (other than the Initial Purchaser, any affiliate of the Initial
Purchaser or anyone acting on its or their behalf, as to whom Willis makes no
representation) has engaged or shall engage in any directed selling efforts as
defined in Rule 902 of Regulation S under the Act with respect to the Offered
Notes, and none of the foregoing persons has offered or sold any of the Offered
Notes; and none of the foregoing persons has entered into any other contractual
arrangements with any person with respect to the distribution of the Offered
Notes.

 

(xi) None of Willis or any of its affiliates has offered or sold the Offered
Notes by means of any form of general solicitation or general advertising and
none of the foregoing persons shall offer to sell, offer for sale or sell the
Offered Notes by means of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(xii) Prior to the consummation of the offering and resale transactions
contemplated herein, none of Willis or any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest, any Offered Notes
or attempt to induce any person to purchase any Offered Notes; and none of them
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or raising the price of, the Offered Notes.

 

8

--------------------------------------------------------------------------------


 

(xiii) Willis is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(c) WEST represents and warrants to, and agrees with, the Initial Purchaser
that:

 

(i) WEST is a statutory trust, duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with full power and authority
to own its properties and to conduct its business, as described in the Offering
Documents and as presently conducted, and is duly qualified to do business as a
foreign entity in each jurisdiction in which the nature of its activities, its
ownership or lease of property or the conduct of its business requires such
qualification. WEST has full power and authority to enter into and perform its
obligations under this Agreement and the Related Documents to which it is a
party, and WEST is conducting its business so as to comply in all material
respects with all applicable statutes, ordinances, rules, and regulations of the
jurisdictions in which it is conducting business.

 

(ii) Each subsidiary of WEST that is party to any Related Document is an entity
duly organized, validly existing and (to the extent such concept is relevant) in
good standing under the laws of its applicable chartering jurisdiction, with
full power and authority to own its properties and to conduct its business, as
described in the Offering Documents and as presently conducted, and is duly
qualified to do business as a foreign entity in each jurisdiction in which the
nature of its activities, its ownership or lease of property or the conduct of
its business requires such qualification. Each such subsidiary has full power
and authority to enter into and perform its obligations under the Related
Documents to which it is a party, and each such subsidiary is conducting its
business so as to comply in all material respects with all applicable statutes,
ordinances, rules, and regulations of the jurisdictions in which it is
conducting business.

 

(iii) This Agreement has been duly authorized, executed, and delivered by WEST.
At or before the Closing Date, WEST and each subsidiary thereof will have duly
authorized, executed, and delivered each Related Document to which it is a
party, as applicable.

 

(iv) Assuming their due authorization, execution, and delivery by the other
parties to them other than Willis or WEST or a subsidiary thereof, as
applicable, this Agreement and each of the Related Documents, when delivered by
any of WEST (or a subsidiary thereof) that is a party thereto, will constitute
valid and binding agreements of WEST and/or such subsidiary (in each case to the
extent a party thereto), enforceable against WEST and/or such subsidiary in
accordance with their respective terms, except as enforceability may be limited
by

 

9

--------------------------------------------------------------------------------


 

•      bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting the rights
of creditors generally,

 

•      general principles of equity, regardless of whether enforcement is sought
in a proceeding in equity or at law, and

 

•      public policy considerations underlying the securities laws, to the
extent that such public policy considerations limit the enforceability of the
provisions of any of those agreements that provide indemnification or
contribution from securities law liabilities.

 

(v) The issuance and sale of the Offered Notes has been duly and validly
authorized by WEST; and the Offered Notes, when duly and validly executed by
WEST and authenticated by the Indenture Trustee in accordance with the
Indenture, and paid for and delivered as contemplated in this Agreement, will be
valid, binding and enforceable obligations of WEST entitled to the benefits of
the Indenture and the Security Trust Agreement, except as enforceability may be
limited by (A) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting the rights
of creditors generally, and (B) general principles of equity, regardless of
whether enforcement is sought in a proceeding in equity or at law.

 

(vi) The execution, delivery, and performance of this Agreement and the Related
Documents to which it is a party, will not result in a breach or violation of
any term of the certificate of incorporation or by-laws or trust agreement or
limited liability company agreement of, or any statute or regulation applicable
to, WEST or any subsidiary thereof, or conflict with, result in a material
breach, violation, or acceleration of, or constitute a default under, any
indenture or other agreement or instrument to which WEST or any of its
subsidiaries is a party or by which any of them is bound, or any order or decree
applicable to WEST or any of its subsidiaries of any court, regulatory body,
administrative agency, or governmental body having jurisdiction over WEST or any
of its subsidiaries. None of WEST or any of its subsidiaries is a party to,
bound by, or in breach or violation of any indenture or other agreement or
instrument, or subject to or in violation of any statute, order, or regulation
of any court, regulatory body, administrative agency, or governmental body
having jurisdiction over it that materially adversely affects the ability of
WEST or such subsidiary, as applicable, to perform its obligations under this
Agreement or any Related Document to which it is a party.

 

(vii) There are no actions or proceedings against, or investigations of, WEST or
any subsidiary thereof pending or, to the knowledge of WEST, threatened before
any court, administrative agency or other tribunal

 

10

--------------------------------------------------------------------------------


 

•      asserting the invalidity of this Agreement, any Related Document, or the
Offered Notes,

 

•      seeking to prevent the issuance of the Offered Notes or the consummation
of any of the transactions contemplated by this Agreement or the Related
Documents,

 

•      that might materially adversely affect the performance by WEST or any
subsidiary thereof (taken as a whole) of its respective obligations under, or
the validity or enforceability against any of them of, this Agreement or any
Related Document to which any of them is a party, or the Offered Notes, or

 

•      seeking to affect adversely the federal income tax attributes of the
Offered Notes described in the Offering Documents.

 

(viii) There has not been any material adverse change in the business,
operations, financial condition, properties, or assets of WEST or any subsidiary
thereof (except in respect of the adverse effect that the financial difficulties
of Varig and its subsidiary Rio Sul as a lessee, as disclosed in the Offering
Documents, would have on the affected lessor subsidiaries of WEST Funding) that
would have a material adverse effect on the ability of any of them to perform
its obligations under this Agreement, or any Related Document to which it is a
party (as applicable).

 

(ix) No authorization, approval, or consent of, or filing with, any court or
governmental authority or agency is necessary in connection with (A) WEST’s or
any subsidiary’s execution and delivery of this Agreement or any Related
Document to which it is a party, or (B) the offering, issuance, or sale of the
Offered Notes as contemplated in this Agreement and the Indenture, except such
as may be required under state securities laws, and such security interest
filings as may be contemplated in the Security Trust Agreement or the Indenture
or other applicable Related Document.

 

(x) Each of WEST and any subsidiary thereof party to a Related Document
possesses all material licenses, certificates, authorizations, and permits
issued by the appropriate state, federal, or foreign regulatory agencies or
bodies necessary to conduct the business now operated by it, except in cases in
which failure to obtain all licenses, certificates and permits or other
approvals would not singly or in the aggregate have a material adverse effect on
WEST and any subsidiary thereof taken as a whole. Neither WEST nor any such
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authorization, or permit that,
singly or in the aggregate, if the subject of any unfavorable decision, ruling,
or finding, would materially adversely affect the business, operations,
financial condition, properties or assets of WEST or such subsidiary, as
applicable.

 

(xi) Any taxes, fees, and other governmental charges payable by WEST or any
subsidiary thereof in connection with the execution and delivery of this
Agreement, the

 

11

--------------------------------------------------------------------------------


 

Related Documents to which any of them is a party and the issuance and sale of
the Offered Notes (other than federal, state, and local taxes payable on the
income or gain recognized therefrom), have been or will be paid on or before the
Closing Date.

 

(xii) Immediately following the closing of the transactions contemplated on the
Closing Date, there will not exist any default by WEST or any condition, event
or act, which, with notice or lapse of time or both, would constitute an Event
of Default or Early Amortization Event.

 

(xiii) WEST has not, directly or indirectly, solicited any offer to buy or
offered to sell, and shall not, directly or indirectly, solicit any offer to buy
or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Offered Notes in a manner that would require the Offered Notes to be registered
under the Act, nor has WEST taken any other action that would constitute a
distribution of any Offered Note under the Act, would render the disposition of
any Offered Note a violation of Section 5 of the Act or any state securities
law, or would require registration or qualification pursuant thereto.

 

(xiv) The Offered Notes are eligible for resale pursuant to Rule 144 A under the
Act and shall not be, on the Closing Date, of the same class as securities
listed on a national securities exchange registered under Section 6 of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or quoted in a United States automated interdealer quotation system.

 

(xv) None of WEST nor any of its affiliates nor any persons acting on its or
their behalf (other than the Initial Purchaser, any affiliate of the Initial
Purchaser or anyone acting on its or their behalf, as to whom WEST makes no
representation) has engaged or shall engage in any directed selling efforts as
defined in Rule 902 of Regulation S under the Act with respect to the Offered
Notes, and none of the foregoing persons has offered or sold any of the Offered
Notes; and none of the foregoing persons has entered into any other contractual
arrangements with any person with respect to the distribution of the Offered
Notes.

 

(xvi) None of WEST or any of its affiliates has offered or sold the Offered
Notes by means of any form of general solicitation or general advertising and
none of the foregoing persons shall offer to sell, offer for sale or sell the
Offered Notes by means of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(xvii) Prior to the consummation of the offering and resale transactions
contemplated herein, none of WEST or any of its affiliates has or will, either
alone or

 

12

--------------------------------------------------------------------------------


 

with one or more other persons, bid for or purchase for any account in which it
or any of its affiliates has a beneficial interest, any Offered Notes or attempt
to induce any person to purchase any Offered Notes; and none of them will make
bids or purchases for the purpose of creating actual, or apparent, active
trading in, or raising the price of, the Offered Notes.

 

(xviii) WEST is not required to be registered as an “investment company,” nor
shall WEST be required to register as an “investment company,” under the
Investment Company Act, as a result of the conduct of its business in the manner
contemplated by the Offering Documents and the Related Documents.

 

(xix) Assuming the Initial Purchaser’s representations set forth in
Section 4(b) below are true and accurate, no registration of the Offered Notes
under the Act is required for the offer and sale of the Offered Notes in the
manner contemplated by this Agreement and the Offering Documents and no
qualification of an indenture under the Trust Indenture Act of 1939, as amended,
is required for the offer and sale of the Offered Notes in the manner
contemplated by this Agreement and the Offering Documents.

 

(xx) Assuming the accuracy of the representations and warranties and the
performance of the covenants in this Agreement on the part of the Initial
Purchaser, any sale of an Offered Note or an interest in one made by WEST or any
person acting on its behalf (other than the Initial Purchaser, any affiliate of
the Initial Purchaser or anyone acting on its or their behalf, as to whom WEST
makes no representation) outside the United States, its territories and
possessions, to a non-U.S. Person has been and will be so made in accordance
with Regulation S under the Act. With respect to such Offered Note, WEST and any
of its affiliates, and any person acting on its or their behalf has complied
with and will implement “offering restrictions” within the meaning of Rule 902
under the Act.

 

(xxi) WEST has not offered and shall not offer the Offered Notes except in
accordance with this Agreement.

 

(xxii) Each certificate representing an Offered Note shall bear the applicable
legend set forth under the caption “Transfer Restrictions” in the Final Offering
Memorandum for the time period and upon the other terms stated in the Final
Offering Memorandum.

 

(xxiii) None of the proceeds of the sale of the Offered Notes will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
securities” as that term is defined in Regulations G and U of the Board of
Governors of the Federal Reserve System, as amended (the “Federal Reserve
Board”), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry

 

13

--------------------------------------------------------------------------------


 

any margin security, or for any other purpose which might cause any of the
Offered Notes to be considered a “purpose credit” within the meanings of
Regulation G, T, U or X of the Federal Reserve Board.

 

(xxiv) WEST has not taken, nor will it take, directly or indirectly, any action
prohibited by Regulation M under the Exchange Act in connection with the
offering of the Offered Notes.

 

(xxv) No forward-looking statement (within the meaning of Section 27A of the Act
and Section 21 E of the Exchange Act) contained in the Preliminary Private
Placement Memorandum or the Final Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(xxvi) Except as disclosed in the Offering Documents, there are no contracts,
agreements or understanding between Willis, WEST or any subsidiary thereof and
any other person that would give rise to a valid claim against Willis, WEST, any
subsidiary thereof or the Initial Purchaser for a brokerage commission, finder’s
fee or other like payment.

 

(d) The Initial Purchaser represents and warrants to and agrees with Willis and
WEST that:

 

(i) It is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

 

(ii) It acknowledges that the Offered Notes have not been registered under the
Act and may not be offered or sold (A) within the United States or to, or for
the account or benefit of, U.S. persons except pursuant to an exemption from the
registration requirements of the Act, and (B) otherwise in accordance with
Regulation S.

 

(iii) It has offered and sold the Offered Notes, and will offer and sell the
Offered Notes (i) as part of its distribution at any time, and (ii) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 or Rule 144A under the Act.

 

(iv) It will not solicit any offer to resell to any person any Offered Note or
an interest in one (in the United States, its territories and possessions, or
to, or for the account or benefit of, a U.S. Person) unless:

 

•     the Initial Purchaser reasonably believes that such person at the time is
a Qualified Institutional Buyer that would purchase the Offered Note or interest
therein for its own account or the account of another Qualified Institutional
Buyer; or

 

14

--------------------------------------------------------------------------------


 

•      the resulting purchase transaction is otherwise exempt from the
registration requirements of the Act and such person is an Institutional
Accredited Investor.

 

(v) It has not offered and will not offer to any person any Offered Note or an
interest in one (in the United States, its territories and possessions, or to,
or for the account or benefit of, a U.S. Person) by any form of general
solicitation or general advertising (within the meaning of Rule 502(c) under the
Act), including any advertisement, article, magazine, or similar medium or
broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or advertising (as those terms are
used in Regulation D promulgated pursuant to the Act).

 

(vi) With respect to any Offered Notes (or interest therein) sold outside the
United States, its territories and possessions, to non-U.S. Persons, the Initial
Purchaser has offered and will offer and sell the Offered Notes only in
accordance with Rule 903 of the Act, and accordingly, none of the Initial
Purchaser, any affiliate of the Initial Purchaser, or anyone acting on its or
their behalf has made or will make any directed selling efforts in the United
States, its territories and possessions, within the meaning of Rule 902 of the
Act, and each have complied and will comply with the offering restrictions
requirements of Regulation S.

 

(vii) In addition, the Initial Purchaser has not taken, and will not take, any
other action that would render the disposition of any Offered Note a violation
of Section 5 of the Act or any state securities law, or would require
registration or qualification pursuant any of them. The Initial Purchaser will
not act, nor has it authorized nor will it authorize any person to act, in any
manner described in the prior two sentences with respect to the Offered Notes.

 

(viii) It

 

(A) has not offered or sold and, prior to the expiry of the period of six months
from the Closing Date, shall not offer or sell any Offered Notes to persons in
the United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995,

 

(B) has only communicated or caused to be communicated and shall only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in

 

15

--------------------------------------------------------------------------------


 

connection with the issue or sale of any Offered Notes in circumstances in which
section 21(1) of the FSMA does not, if WEST were not an authorized person, apply
to WEST, and

 

(C) has complied and shall comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Notes in, from or
otherwise involving the United Kingdom.

 

5.  Certain Agreements of WEST. WEST covenants and agree with the Initial
Purchaser as follows:

 

(a) WEST shall advise the Initial Purchaser promptly of any proposal to amend or
supplement the Offering Documents and shall not amend or supplement the Offering
Documents without the Initial Purchaser’s consent, such consent not to be
unreasonably withheld or delayed. Neither the consent of the Initial Purchaser,
nor the Initial Purchaser’s delivery on behalf of WEST of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6 hereof.

 

(b) WEST shall immediately notify the Initial Purchaser, and confirm such notice
in writing, if at any time during the Offering Period or the Resale Period, any
material changes in or affecting the business, operation, financial condition,
properties or assets of either WEST or Willis which (i) make any statement in
the Offering Documents false or misleading or (ii) are not disclosed in the
Offering Documents.

 

(c) In addition, if at any time during the Offering Period or the Resale Period,
any event occurs or condition exists as a result of which it is necessary to
amend or supplement the Final Offering Memorandum in order that the Final
Offering Memorandum will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements in them, in the
light of the circumstances existing at the time it is delivered to a purchaser,
not misleading, or if it is necessary to amend or supplement the Final Offering
Memorandum to comply with applicable law, WEST will promptly furnish the Initial
Purchaser an amendment or supplement to the Offering Documents as may be
necessary to correct such statement or remedy such omission or otherwise comply
with law, together with, if requested by the Initial Purchaser, a certificate of
an officer or trustee of WEST as to the material accuracy and lack of material
omission of the Offering Documents as so amended or supplemented (it being
understood that, if such event relates solely to the activities of the Initial
Purchaser, or if the Initial Purchaser shall not have completed the resale of
the Offered Notes within 60 days of the Closing Date, then the Initial Purchaser
shall be responsible for the expense of preparing any such amendment or
supplement). Notwithstanding the foregoing, WEST shall not be obligated to
prepare any amendments or supplements to the Offering Documents to reflect any
reductions in the principal balances of the Offered Notes occurring after the
Closing Date (or any information based on the reduced principal balances,
including any hypothetical payment scenarios).

 

16

--------------------------------------------------------------------------------


 

(d) During the Offering Period and the Resale Period, upon the request of the
Initial Purchaser, WEST will furnish to the Initial Purchaser copies of the
Offering Documents and the Related Documents and all amendments or supplements
to them, in each case as soon as available and in the quantities the Initial
Purchaser reasonably requests.

 

(e) For a period of two years after the Closing Date, upon the request of the
Initial Purchaser, WEST shall furnish to the Initial Purchaser, as soon as
available, a copy of each report regarding the Offered Notes that is prepared
pursuant to the Indenture or the Servicing Agreement or Administrative Agency
Agreement, furnished to WEST and mailed to the holders of the Offered Notes.

 

(f) For a period of two years after the Closing Date, WEST will furnish to
holders and prospective purchasers of the Offered Notes, upon request,
information satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act.

 

(g) WEST will use its best efforts, in cooperation with the Initial Purchaser,
to arrange for the qualification of the Offered Notes for sale under the laws of
any jurisdictions in the United States, Canada and the United Kingdom that the
Initial Purchaser designates and will continue those qualifications in effect so
long as required for the distribution of the Offered Notes through the Initial
Purchaser. However, WEST will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

(h) For two years after the Closing Date, WEST will furnish to the Initial
Purchaser and any holder of Offered Notes a copy of the restrictions on transfer
applicable to the Offered Notes upon request.

 

(i) WEST will use its best efforts, in cooperation with the Initial Purchaser,
to cause the Offered Notes to be made eligible for trading in The Portal(SM)
Market of The Nasdaq Stock Market, Inc., and to list the Offered Notes on the
Luxembourg Stock Exchange.

 

(j) WEST agrees that it shall not make any offer or sale of securities if, as a
result of the doctrine of “integration” referred to in Rule 502 promulgated
under the Act, such offer or sale could be deemed to render invalid (for the
purpose of (i) the sale of the Offered Notes to the Initial Purchaser or
(ii) the resale of the Offered Notes by the Initial Purchaser to others) the
exemption from the registration requirements of the Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.

 

(k) Until the expiration of one year after the original issuance of the Offered
Notes, WEST shall not resell any Offered Notes which are “restricted securities”
(as such term is defined under Rule 144(a)(3) under the Act) that have been
re-acquired by WEST and shall immediately upon any purchase of any such Offered
Notes submit such Offered Notes to the Indenture Trustee for cancellation.

 

17

--------------------------------------------------------------------------------


 

(1) WEST shall use the net proceeds received by it from the sale of the Offered
Notes in the manner specified in the Final Offering Memorandum under “Use of
Proceeds”.

 

(m) During the Offering Period and the Resale Period, WEST shall not, directly
or indirectly, issue, sell, offer to sell, grant any option for the sale of, or
otherwise dispose of, any debt securities or guarantees of debt securities of
WEST, or any securities convertible or exchangeable into or exercisable for any
debt securities or guarantees of debt securities of WEST, or any securities
convertible or exchangeable into or exercisable for any debt security or
guarantee of debt securities of WEST, except as described in or contemplated by
the Final Offering Memorandum.

 

(n) To the extent that the ratings provided on the Offered Notes are conditional
upon the furnishing of documents or the taking of other actions by WEST, then
WEST shall use its reasonable best efforts to furnish such documents and take
any other such action.

 

6.  Conditions to the Obligations of the Initial Purchaser. The obligation of
the Initial Purchaser to purchase and pay for the Offered Notes as provided in
this Agreement is subject to:

 

•      the accuracy of the representations and warranties on the part of Willis
and WEST in this Agreement as of today and as of the Closing Date,

 

•      the accuracy of the statements of Willis and WEST made in any
certificates delivered pursuant to this Agreement,

 

•      the performance by WEST and Willis of their respective obligations under
this Agreement, and

 

•      the satisfaction of the following additional conditions with respect to
the Offered Notes:

 

(a) The Initial Purchaser shall have received the Offering Documents, including
the Final Offering Memorandum.

 

(b) there shall not have occurred any of the following:

 

(i) any material adverse change, or any development or event involving a known
prospective change, in the business, operations, financial condition, properties
or assets of

 

•      Willis,

•      WEST, or

•      the initial Engine portfolio, taken as a whole;

 

18

--------------------------------------------------------------------------------


 

the effect of which is, in the judgment of the Initial Purchaser, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Offered Notes on the terms and in the manner contemplated by
this Agreement and the Final Offering Memorandum;

 

(ii) any downgrading in the rating of any debt securities (or preferred stock)
of Willis or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the Act), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities (or preferred stock) of Willis or any
of its subsidiaries (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of the
rating);

 

(iii) any material adverse change in U.S. or international financial, political,
or economic conditions or currency exchange rates or exchange controls that
would, in the reasonable judgment of the Initial Purchaser, be likely to
prejudice materially the success of the proposed issue, sale, or distribution of
the Offered Notes, whether in the primary market or in respect of dealings in
the secondary market;

 

(iv) the suspension or limitation of trading generally on the American Stock
Exchange, the New York Stock Exchange, the NASDAQ National Market System, the
Chicago Board of Options Exchange or the Chicago Board of Trade or the fixing of
minimum or maximum prices or maximum ranges for trading by any such exchange or
by order of the Commission, the National Association of Securities Dealers, Inc.
or any other governmental authority;

 

(v) any banking moratorium declared by U.S. Federal or New York authorities;

 

(vi) any major disruption of settlements of securities or clearance services in
the United States;

 

(vii) any attack on, outbreak, or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress, or any other
national or international calamity or emergency if, in the judgment of the
Initial Purchaser, the effect of the attack, outbreak, escalation, act,
declaration, calamity, or emergency makes it impractical or inadvisable to
proceed with completion of the offering or resale of the Offered Notes; or

 

(viii) a change or development involving a prospective change in United States
taxation affecting WEST, the Offered Notes or the transfer thereof or the
imposition of exchange controls by the United States, if, in the judgment of the
Initial Purchaser, the effect of such event makes it impracticable or
inadvisable to proceed with completion of the offering or resale of the Offered
Notes.

 

19

--------------------------------------------------------------------------------


 

(c) The Initial Purchaser shall have received from each of Willis and WEST a
certificate, dated the Closing Date and executed by their respective executive
officers (or, in the case of WEST, a trustee), to the effect that:

 

(i) the representations and warranties of Willis or WEST, as applicable, in this
Agreement are accurate in all material respects as of the Closing Date with the
same effect as if made on the Closing Date; and

 

(ii) Willis and WEST, as applicable, have complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
before the Closing Date.

 

(d) The Initial Purchaser shall have received

 

(i) with respect to Willis a good standing certificate from the Secretary of
State of the State of Delaware, dated not earlier than ten days before the
Closing Date,

 

(ii) with respect to WEST a good standing certificate from the Secretary of
State of the State of Delaware, dated not earlier than ten days before the
Closing Date, and

 

(iii) with respect to WEST Funding, a good standing certificate from the
Secretary of State of Delaware, dated not earlier than ten days before the
Closing Date.

 

(e) The Initial Purchaser shall have received from the Secretary or an assistant
secretary (or equivalent officer) of Willis, in the officer’s individual
capacity, a certificate, dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of Willis, signed this
Agreement, any Related Document or any other document or certificate delivered
on or before the Closing Date in connection with the transactions contemplated
in this Agreement or in the Related Documents, was at the respective times of
such signing and delivery, and is as of the Closing Date, duly elected or
appointed, qualified, and acting as such officer or representative, and the
signature of the individual appearing on the documents and certificates is the
officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of Willis) has occurred
since the date of the good standing certificate referred to in paragraph
(c) above that has affected the good standing of Willis under the laws of the
State of Delaware.

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of Willis) of the organizational
documents of Willis, as in effect on the Closing Date, and of the resolutions of
Willis and any required consent relating to the transactions contemplated in
this Agreement and the Related Documents.

 

20

--------------------------------------------------------------------------------


 

(f) The Initial Purchaser shall have received from the Secretary or an assistant
secretary of WEST (or of a trustee for WEST), in such person’s individual
capacity, a certificate, dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of WEST, signed this
Agreement, any Related Document, or any other document or certificate delivered
on or before the Closing Date in connection with the transactions contemplated
in this Agreement or in the Related Documents, was at the respective times of
such signing and delivery, and is as of the Closing Date, duly elected or
appointed, qualified, and acting as such officer or representative, and the
signature of the individual appearing on the documents and certificates is the
officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of WEST) has occurred
since the date of the good standing certificate referred to in paragraph
(c) above that has affected the good standing of WEST under the laws of the
State of Delaware.

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of WEST) of the trust agreement of WEST,
as in effect on the Closing Date, and of the resolutions of WEST, and of any
required consent relating to the transactions contemplated in this Agreement and
the Related Documents.

 

(g) The Initial Purchaser shall have received from the Secretary or an assistant
secretary of WEST Funding, in the officer’s individual capacity, a certificate,
dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of WEST Funding or a
subsidiary thereof, signed the relevant Related Document to which it is a party,
or any other document or certificate delivered on or before the Closing Date in
connection with the transactions contemplated in the Related Documents, was at
the respective times of such signing and delivery, and is as of the Closing
Date, duly elected or appointed, qualified, and acting as such officer or
representative, and the signature of the individual appearing on the documents
and certificates is the officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of WEST Funding or such
subsidiary thereof has occurred since the date of the good standing certificate
referred to in paragraph (c) above that has affected the good standing of it or
such subsidiary under the laws of its chartering jurisdiction (to the extent
such concept is relevant to such subsidiary).

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of WEST Funding) of the relevant
organizational documents of WEST Funding and each such subsidiary, as in effect
on the Closing Date, and of the resolutions of WEST Funding and (if relevant)
each such subsidiary, and of any required consent relating to the transactions
contemplated in the Related Documents.

 

21

--------------------------------------------------------------------------------


 

(h) The Initial Purchaser shall have received opinions, dated the Closing Date,
from (i) Pillsbury Winthrop Shaw Pittman LLP, in its capacity as special counsel
for Willis, WEST and its subsidiaries party to any Related Document, (ii) the
General Counsel of Willis (as to entity-specific matters traditionally covered
by internal counsel in asset-backed Rule 144A debt offerings), and (iii) such
other law firms reasonably acceptable to the Initial Purchaser and its counsel,
substantially to the effect that:

 

(i) WEST has been duly formed, and each of Willis, WEST and any subsidiary
thereof party to a Related Document (any, a “WEST Entity”) is validly existing
and (if such concept is relevant to such entity) is in good standing under the
laws of the state of its formation, with power and authority to own its
properties and conduct its business as described in the Offering Documents; and
each WEST Entity is duly qualified to do business as a foreign entity in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification.

 

(ii) This Agreement and any Related Document to which any of them is a party,
each have been duly authorized, executed and delivered by each WEST Entity party
thereto, as applicable; the Offered Notes have been duly authorized, executed,
authenticated, issued and delivered; and this Agreement and each Related
Document with respect to which a WEST Entity is a party, constitutes a valid and
binding agreement of the relevant WEST Entity, enforceable against such WEST
Entity in accordance with its terms, subject to the effect of (A) bankruptcy,
insolvency, reorganization, receivership, fraudulent conveyance, fraudulent
transfer, moratorium and other laws affecting the rights and remedies of
creditors generally and general principles of equity (whether considered in a
proceeding inequity or at law) and (B) concepts of materiality, reasonableness,
good faith and fair dealings and the discretion of the court before which any
proceeding may be brought.

 

(iii) The Security Trust Agreement creates a valid lien in favor of the Security
Trustee upon all of the Collateral as granted thereunder; the Security Trustee
for the benefit of the holders of the Offered Notes from time to time will have,
upon the filing of certain financing statements, a perfected security interest
in the Collateral.

 

(iv) WEST is not an “investment company” as such term is defined in the
Investment Company Act.

 

(v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement in connection with the issuance or
sale of the Offered Notes, except for security interest filings contemplated in
the Security Trust Agreement and such as may be required under state securities
laws.

 

(vi) There are no pending actions, suits or proceedings against or affecting any
WEST Entity, or any of their properties that, if determined adversely, would
individually or in the aggregate have a material adverse effect on the ability
of such WEST Entity to perform its respective obligations under

 

22

--------------------------------------------------------------------------------


 

this Agreement or any Related Document to which it is a party; and no such
actions, suits or proceedings are, to such counsel’s knowledge, threatened or
contemplated.

 

(vii) The execution, delivery and performance of this Agreement and any other
Related Documents to which any WEST Entity is a party, and the issuance and sale
of the Offered Notes and compliance with the terms and provisions thereof will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, any rule, regulation or order of any
governmental agency or body or any court having jurisdiction over such WEST
Entity or any of its properties, or any agreement or instrument to which such
WEST Entity is a party or by which such WEST Entity or any of its properties is
bound or subject, or the organizational or formation documents of such WEST
Entity; and WEST has full power and authority to authorize, issue and sell the
Offered Notes as contemplated by this Agreement.

 

(viii) Such counsel have no reason to believe that the Offering Documents, or
any amendment or supplement thereto, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted or omits to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(ix) Assuming that the representations and warranties of WEST and the Initial
Purchaser in this Agreement are accurate, the agreements of WEST and the Initial
Purchaser in this Agreement are complied with and the Initial Purchaser has
complied with the offering and transfer proceedings and restrictions described
in the Final Offering Memorandum, t is not necessary in connection with the
offer, sale and delivery of the Offered Notes by WEST to the Initial Purchaser
under this Agreement, and the offer, resale and delivery of the Offered Notes by
the Initial Purchaser in the manner contemplated by this Agreement and the Final
Offering Memorandum, to register the Offered Notes under the Act (it being
understood that no opinion is expressed as to any sale subsequent to the initial
resales of the Offered Notes by the Initial Purchaser) or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended;

 

(x) The statements in the Final Offering Memorandum with respect to the Related
Documents and the Offered Notes, to the extent that they constitute summaries
thereof, constitute accurate summaries of the terms thereof in all material
respects.

 

(xi) The statements made in the Final Offering Memorandum under the captions
“CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES” and “CERTAIN ERISA
CONSIDERATIONS”, to the extent that they constitute matters of law or regulation
or legal conclusions, constitute accurate summaries in all material respects;

 

(xii) Assuming compliance with all the terms specified in the Principal
Transaction Agreements and the Amended and Restated Trust Agreement for WEST,
the Offered Notes will be classified as debt, and WEST will not be

 

23

--------------------------------------------------------------------------------


 

classified as an association (or a publicly traded partnership) taxable as a
corporation, in each case for U.S. federal income tax purposes.

 

(xiii) In the event of a bankruptcy case involving Willis as debtor under the
Bankruptcy Code, a court properly presented with the facts would hold that
Willis’s transfer of the equity interest in WEST Funding to WEST pursuant to the
Asset Transfer Agreement would constitute a transfer of ownership, and not a
mere transfer of a security interest securing a borrowing by Willis, and that
accordingly such equity interest so transferred (and the property and assets of
WEST Funding and its subsidiaries) and the proceeds thereof would not constitute
“property of the estate” of the transferor for purposes of Section 541 of the
Bankruptcy Code and would not as a result of such bankruptcy case be subject to
the automatic stay of Section 362(a) of the Bankruptcy Code.

 

(xiv) In the event of a bankruptcy case involving Willis as debtor under the
Bankruptcy Code, a court properly presented with the facts would not grant an
order substantively consolidating the assets and liabilities of WEST and its
subsidiaries with those of Willis.

 

(xv) Such other matters as the Initial Purchaser or its counsel may reasonably
request.

 

(i) The Initial Purchaser shall have received an opinion from counsel or special
counsel to the Indenture Trustee, Security Trustee, Backup Servicer and the
Backup Administrative Agent, dated the Closing Date and addressing customary
entity and agreement enforceability matters, in form and substance reasonably
satisfactory to the Initial Purchaser.

 

(j) On or prior to the Closing Date WEST shall have caused the Engine Mortgages
to be filed/registered with the FAA and the Initial Purchaser shall have
received from McAfee & Taft, special FAA counsel to WEST, an opinion dated the
Closing Date (or the day thereafter) and in customary form as to the occurrence,
validity, perfection and priority of such filing/registration under applicable
U.S. federal law.

 

(k) The Initial Purchaser shall have received from Deloitte & Touche, certified
public accountants, a letter, dated as of the date of the Final Offering
Memorandum, in form and substance reasonably satisfactory to the Initial
Purchaser, stating in effect that (using the assumptions and methodology
acceptable to the Initial Purchaser, all of which shall be described in such
letter) they have recalculated the numbers and percentages in the Final Offering
Memorandum as the Initial Purchaser reasonably requests, compared the results of
their calculations to the corresponding items in the Final Offering Memorandum,
and found each of those numbers and percentages in the Final Offering Memorandum
to be in agreement with the results of their calculations.

 

(1) The Initial Purchaser shall have received all opinions, certificates, and
other documents required under any Related Document to be delivered by Willis,
WEST or any

 

24

--------------------------------------------------------------------------------


 

subsidiary thereof and/or its counsel in connection with the transactions
contemplated thereby, and each such opinion shall be dated the Closing Date and
addressed to the Initial Purchaser.

 

(m) The Initial Purchaser shall have received all opinions rendered to Moody’s
and/or Fitch by counsel to Willis, WEST and/or any subsidiary thereof, and each
such opinion shall be dated the Closing Date and addressed to the Initial
Purchaser.

 

(n) The Offered Notes shall have been rated by Moody’s and Fitch as specified in
the Final Offering Memorandum and such ratings shall not have been rescinded.

 

(o) The Related Documents shall have been duly executed and delivered by the
parties thereto.

 

(p) The Offered Notes shall have been executed by WEST and authenticated by the
Indenture Trustee, and the conditions precedent thereto, as set forth in the
Indenture, shall have been satisfied.

 

(q) The Series A2 Notes, the Series B1 Notes, and the Series B2 Notes (each as
described in the Offering Documents) shall have been validly issued and
delivered to the holders thereof, and all related documentation in connection
therewith (including documentation evidencing the commitment by such holders to
advance funds to WEST under the unfunded portion of such notes that constitute
Warehouse Notes) shall have been validly executed and delivered and be in full
force and effect.

 

(r) The Initial Purchaser shall have received all opinions rendered to the
holders/purchasers of the Series A2 Notes, the Series B1 Notes or the Series B2
Notes by counsel to Willis, WEST and/or any subsidiary thereof, and each such
opinion shall be dated the Closing Date and addressed to the Initial Purchaser
(or a reliance letter with respect thereto shall have been executed and
delivered to the Initial Purchaser).

 

(s) On or prior to the Closing Date, WEST shall have funded the Senior
Restricted Cash Account, the Junior Restricted Cash Account, the Engine Reserve
Account, the Security Deposit Account, and the Series A1 Interest Reserve
Account (if any), in each case as contemplated or described in the Offering
Documents.

 

(t) The conditions to transfer specified in the Asset Transfer Agreement
(including without limitation with respect to Security Deposits evidenced by
letters of credit) shall have been satisfied as of or prior to the Closing Date.

 

(u) Custody of “chattel paper” originals of each of the Initial Leases shall
have been delivered to the Security Trustee or to a custodian acting as agent of
the Security Trustee on or prior to the Closing Date.

 

25

--------------------------------------------------------------------------------


 

(v) The Initial Purchaser shall have received at or prior to the Closing Date
subscriptions or committed orders from Eligible Investors sufficient for resale
by it on the Closing Date of the entire outstanding principal amount of the
Offered Notes (net of any unsold principal amount which the Initial Purchaser,
in consultation and agreement with WEST and Willis, agrees to purchase for its
own trading book pending its continuing effort to resell such principal amount
to Eligible Investors after the Closing Date).

 

(w) All proceedings in connection with the transactions contemplated by this
Agreement, and all documents incident to this Agreement and those proceedings,
shall be otherwise reasonably satisfactory in form and substance to the Initial
Purchaser and counsel for the Initial Purchaser.

 

6A. Conditions to the Obligations of WEST. The obligation of WEST to issue the
Offered Notes as provided in this Agreement is subject to:

 

•      the accuracy of the representations and warranties on the part of the
Initial Purchaser in this Agreement as of today and as of the Closing Date,

 

•      the accuracy of the statements of the Initial Purchaser made in any
certificates delivered pursuant to this Agreement,

 

•      the performance by the Initial Purchaser of its obligations under this
Agreement, and

 

•      the satisfaction of the following additional conditions with respect to
the Offered Notes:

 

(a) there shall not have occurred a change or development involving a
prospective change in United States taxation affecting WEST, the Offered Notes
or the transfer thereof or the imposition of exchange controls by the United
States, if, in the judgment of WEST, the effect of such event makes it
impractical or inadvisable to proceed with completion of the issuance of the
Offered Notes.

 

(b) WEST shall have received an opinion from counsel or special counsel to the
Indenture Trustee, Security Trustee, Backup Servicer and the Backup
Administrative Agent, dated the Closing Date and addressing customary entity and
agreement enforceability matters, in form and substance reasonably satisfactory
to WEST.

 

(c) The Offered Notes shall have been rated by Moody’s and Fitch as specified in
the Final Offering Memorandum and such ratings shall not have been rescinded.

 

(d) The Related Documents shall have been duly executed and delivered by the
parties thereto other than Willis and WEST.

 

26

--------------------------------------------------------------------------------


 

(e) The Series A2 Notes, the Series B1 Notes, and the Series B2 Notes (each as
described in the Offering Documents) shall have been validly issued and
delivered to the holders thereof, and all related documentation in connection
therewith (including documentation evidencing the commitment by such holders to
advance funds to WEST under the unfunded portion of such notes that constitute
Warehouse Notes) shall have been validly executed and delivered and be in full
force and effect.

 

7. Indemnification and Contribution.

 

(a) WEST and Willis each agree to indemnify

 

•      the Initial Purchaser,

 

•      the directors, officers, employees, and agents of the Initial Purchaser,
and

 

•      each person who controls the Initial Purchaser within the meaning of
either the Act or the Exchange Act,

 

against any and all losses, claims, damages, liabilities, costs, and expenses,
joint or several, as the same are incurred, to which they or any of them may
become subject (under the Act, the Exchange Act, or otherwise) insofar as such
losses, claims, damages, liabilities, costs, and expenses (or actions in respect
thereof)

 

•      arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact in the Offering Documents (or in any amendment of
them or supplement to them), or

•      arise out of or are based upon the omission or alleged omission to state
in them a material fact necessary to make the statements in them, in the light
of the circumstances under which they were made, not misleading,

 

(other than in respect of the information included in the first paragraph under
the caption “Plan of Distribution” in the Preliminary Private Placement
Memorandum and Final Offering Memorandum, as applicable, being the “Initial
Purchaser Information”) (and it being understood that the indemnity obligation
in respect of material inaccuracies or omissions as expressed above does not
give effect to any exclusions or limitations that may be present in related
representations as to same contained herein), and will periodically reimburse
each indemnified party for any legal or other expenses reasonably incurred by it
(as incurred) in connection with investigating or defending against, settling,
compromising or paying any such loss, claim, damage, liability, cost, expense,
or action. However, WEST and Willis shall not be liable under this paragraph for
any amount paid in settlement of claims without WEST’s consent, which consent
shall not be unreasonably withheld.

 

(b) UBSS and UBSL jointly and severally, as Initial Purchaser, agree to
indemnify

 

27

--------------------------------------------------------------------------------


 

•      Willis and WEST,

 

•      their officers, trustees (in the case of WEST) and directors, and

 

•      each person who controls Willis or WEST within the meaning of either the
Act or the Exchange Act,

 

against any and all losses, claims, damages, liabilities, costs and expenses to
which any of them may become subject under the Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages, liabilities, costs and
expenses (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Initial Purchaser Information or any amendment or supplement thereto or arise
out of or are based upon the omission or alleged omission to state in the
Initial Purchaser Information a material fact necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and will periodically reimburse each indemnified party for any legal
or other expenses reasonably incurred by it (as incurred) in connection with
investigating or defending against, settling, compromising or paying any such
loss, claim, damage, liability, cost, expense, or action. However, the Initial
Purchaser shall not be liable under this paragraph for any amount paid in
settlement of claims without the Initial Purchaser’s consent, which consent
shall not be unreasonably withheld.

 

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action covered under Section 7(a) or 7(b) hereof, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under Section 7(a) or 7(b), notify the indemnifying party in
writing of the commencement of the action; but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party under this Section (except to the extent that it has been
prejudiced in any material respect by such omission) or from any liability that
it may have to such indemnified party otherwise than under Section 7(a) or
7(b) hereof. In case any action is brought against any indemnified party and the
indemnifying party is notified of its commencement, the indemnifying party shall
be entitled to participate in it, and, if it elects by written notice delivered
to the indemnified party promptly after receiving the notice referred to in the
preceding sentence, the indemnifying party shall be entitled to assume the
defense of the action (jointly with any other indemnifying party similarly
notified) with counsel reasonably satisfactory to the indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to the

 

28

--------------------------------------------------------------------------------


 

indemnified party of its election to so assume the defense of the action, the
indemnifying party shall not be liable to the indemnified party under
Section 7(a) or 7(b) hereof for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed separate counsel in connection
with the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for the indemnified party),
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party at the expense of the indemnifying party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized the employment of counsel
for the indemnified party at the expense of the indemnifying party; and except
that, if clause (i) or (iii) is applicable, such liability shall be only in
respect of the counsel referred to in such clause (i) or (iii).

 

(d) If the indemnification provided for in this Section is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages, liabilities or expenses (or
actions or claims in respect thereof) referred to therein, then each
indemnifying party under Section 7(a) or 7(b) hereof shall contribute to the
amount paid or payable by such indemnified party as incurred as a result of such
losses, claims, damages, liabilities or expenses (or actions or claims in
respect thereof) in such proportion as is appropriate to reflect the relative
benefits received by WEST or Willis on the one hand, and the Initial Purchaser
on the other, from the offering of the Offered Notes. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, or if such indemnified party failed to give notice required
under Section 7(c) hereof and such indemnifying party was prejudiced in a
material respect by such failure, then each indemnifying party shall contribute
to such amount paid or payable by such indemnified party in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of WEST or Willis on the one hand and the Initial Purchaser on the other,
in connection with the statements or omissions or breaches of representations,
warranties or agreements which resulted in such losses, claims, damages,
liabilities or expenses (or actions or claims in respect thereof), as well as
any other relevant equitable considerations.

 

(e) The relative benefits received by Willis and WEST on the one hand and the
Initial Purchaser on the other shall be deemed to be in the same proportion as
the proceeds from the offering of the Offered Notes (before deducting expenses)
received by Willis and WEST and the total fee/commission received by the Initial
Purchaser bear to the aggregate offering price of the Offered Notes. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information other than the
Initial Purchaser Information, on the one hand, or the Initial Purchaser
Information on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Willis, WEST and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata

 

29

--------------------------------------------------------------------------------


 

allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above in this subsection (d). The
amount paid or payable to an indemnified party as a result of the losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim (which shall be limited as
provided in subsection (c) above if the indemnifying party has assumed the
defense of any such action in accordance with the provisions thereof).  
Notwithstanding the provisions of this subsection (d), the Initial Purchaser
shall not be required to make any contribution under this Agreement that in the
aggregate exceeds the fee/commission received by the Initial Purchaser pursuant
to this Agreement. No person guilty of fraudulent misrepresentation shall be
entitled to a contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f) The indemnity and contribution agreements in this Section shall remain in
full force regardless of

 

(i) any termination of this Agreement,

 

(ii) any investigation made by Willis, WEST, the Initial Purchaser, any of their
respective directors, trustees (in the case of WEST) or officers, or any person
controlling any of them, and

 

(iii) acceptance of and payment for any of the Offered Notes.

 

8. Termination.

 

(a) This Agreement shall become effective as of the date first written above and
shall remain in force until terminated as provided in this Section 8.

 

(b) The obligations of the Initial Purchaser under this Agreement shall be
terminable by the Initial Purchaser (subject to Section 7(f)), in its absolute
discretion and without penalty, by notice given to and received by WEST prior to
delivery and payment for the Offered Notes, if prior to that time there shall
have occurred and be continuing any of the events described in Section 6(b)
hereof.

 

(c) The obligations of Willis and WEST under this Agreement (other than the
obligations under clauses (d), (e) and (f) of Section 2, and subject to
Section 7(f)) shall be terminable by Willis and WEST jointly, in their absolute
discretion and without penalty, by notice given to and received by the Initial
Purchaser if the Closing Date shall not have occurred by August 31, 2005 (and
the failure of such Closing Date to occur is not directly attributable to an
action or inaction of Willis or WEST).

 

(d) If the Initial Purchaser terminates its obligations under this Agreement in
accordance with this Section 8, or if Willis and WEST terminate their
obligations under the Agreement in accordance with this Section 8, Willis and
WEST each agree to reimburse the Initial Purchaser for all out-of pocket
expenses (including reasonable fees and disbursements of

 

30

--------------------------------------------------------------------------------


 

counsel) that shall have been incurred by the Initial Purchaser in connection
with the proposed offering of the Offered Notes.

 

9. Representations, Warranties, Covenants, and Indemnities to Survive Delivery.
All representations, warranties, covenants, and indemnities in this Agreement
shall remain in full force, regardless of any investigation made by or on behalf
of the Initial Purchaser, Willis, WEST or any of the controlling persons
referred to in Section 7, and shall survive delivery of and payment for the
Offered Notes or termination or cancellation of this Agreement.

 

10. Notices. All communications under this Agreement will be in writing and
effective only on receipt, and

 

•      if sent to the Initial Purchaser, will be mailed, delivered, or either
telegraphed or transmitted by telecopier and confirmed to them c/o UBS
Securities LLC, 11th Floor, 1285 Avenue of the Americas, New York, New York
10019, Attention: ABS Banking Group, fax (212) 713 -7999 (or at another address
furnished by the Initial Purchaser to Willis and WEST in accordance with this
Section 10);

 

•      if sent to Willis, delivered or either telegraphed or transmitted by
telecopier and confirmed to it at 2320 Marinship Way, Sausalito, California
94965, Attention: General Counsel, fax (415) 275-5127 (or at another address
furnished by Willis to the Initial Purchaser and WEST in accordance with this
Section 10); or

 

•      if sent to WEST, delivered or either telegraphed or transmitted by
telecopier and confirmed to it at c/o Willis at 2320 Marinship Way, Sausalito,
California 94965, Attention: General Counsel, fax (415) 275-5127 (or at another
address furnished by WEST to the Initial Purchaser and Willis in accordance with
this Section 10).

 

11. Amendments, Waivers; Counterparts; Assignment. Neither this Agreement nor
any provision of this Agreement may be changed, waived, discharged, or
terminated except by a writing signed by a duly authorized officer of the party
against whom the change, waiver, discharge, or termination is sought to be
enforced. This Agreement may be executed in any number of counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
together constitute but one and the same instrument.

 

This Agreement is not assignable by any party hereto; provided, however, that
the Initial Purchaser may assign this Agreement, or any of its rights or
obligations hereunder, in writing to any of its respective affiliates, provided
that the rights of WEST and Willis shall not be affected by such assignment.
Upon an assignment by the Initial Purchaser pursuant to this Section, the
Initial Purchaser shall cause the assignee to assume in writing all of its
obligations and liabilities hereunder and shall notify WEST and Willis of such
assignment. Upon the assumption in writing by the assignee of the Initial
Purchaser’s obligations and liabilities hereunder, the Initial Purchaser shall
have no further obligations or liabilities hereunder.

 

31

--------------------------------------------------------------------------------


 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
its parties and the officers, directors, trustees and controlling persons
referred to in Section 7 and their respective successors, and no other person
will have any right or obligation under this Agreement.

 

13. Severability of Provisions. Any part, provision, representation, warranty,
or covenant of this Agreement that is prohibited or is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties to
this Agreement waive any provision of law that prohibits or renders void or
unenforceable any provision of this Agreement.

 

14. Submission to Jurisdiction. Each of Willis, WEST and the Initial Purchaser
hereby irrevocably and unconditionally submits, for itself and its property, to
the non-exclusive jurisdiction of the Supreme Court of the State of New York
sitting in the Borough of Manhattan in The City of New York and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan in The City of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, and Willis, WEST and the Initial Purchaser hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Willis, WEST and the Initial
Purchaser hereby irrevocably waive, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. Willis and WEST and the Initial Purchaser agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

15. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY (BUT NO
OTHER JUDICIAL REMEDIES) IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16. Applicable Law. This Agreement shall be construed, interpreted and enforced,
in accordance with the internal laws of the State of New York, (including,
without limitation, Sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York) without giving effect to the conflict of laws principles
thereof.

 

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior negotiations, agreements and understandings (including, as to the
agreements between Willis and UBS to the extent relating to the subject matter
addressed in this Agreement, as set forth in the letter

 

32

--------------------------------------------------------------------------------


 

agreement of July 23, 2004 among Willis, the Initial Purchaser and Fortis Bank
(Nederland) N.V.) with respect thereto.

 

[signatures follow]

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart of this Agreement, whereupon this
Agreement along with all counterparts will become a binding agreement between
Willis, WEST and the Initial Purchaser in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

WILLIS ENGINE SECURITIZATION
TRUST

 

 

 

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

 

  Name:

 

 

 

 

 

  Title:

Trustee

 

 

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

 

  Name:

Monica J. Burke

 

 

 

 

  Title:

Executive Vice President
Chief Financial Officer

 

 

Accepted at New York, New York, as of the date first above written:

 

 

UBS SECURITIES LLC

 

UBS LIMITED

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

34

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart of this Agreement, whereupon this
Agreement along with all counterparts will become a binding agreement between
Willis, WEST and the Initial Purchaser in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

WILLIS ENGINE SECURITIZATION
TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

  Name:

 

 

 

 

 

  Title:

 

 

 

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

  Name:

 

 

 

 

 

  Title:

 

 

 

Accepted at New York, New York, as of the date first above written:

 

 

UBS SECURITIES LLC

 

UBS LIMITED

 

 

 

 

 

 

By:

/s/ Berlage

 

By:

/s/ Ian Pearce

 

 

  Name:

BERLAGE

 

 

  Name:

IAN PEARCE

 

 

  Title:

DIRECTOR

 

 

  Title:

ASSOCIATE DIRECTOR

 

 

 

 

 

 

 

By:

/s/ M. Shahmohammed

 

By:

/s/ Paul Hevrman

 

 

  Name:

M. SHAHMOHAMMED

 

 

  Name:

PAUL HEVRMAN

 

 

  Title:

EXECUTIVE DIRECTOR

 

 

  Title:

EXECUTIVE DIRECTOR

 

35

--------------------------------------------------------------------------------


 

SCHEDULE A

 

98.5% of par (principal amount of $200,000,000)

 

36

--------------------------------------------------------------------------------